Citation Nr: 1501071	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-49 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left wrist carpal tunnel syndrome, to include as secondary to service-connected disability.

2. Entitlement to service connection for left wrist carpal tunnel syndrome, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to December 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2010 the Veteran gave testimony that included statements concerning his left hand at a hearing at the RO before a local hearing officer.

Evidence pertinent to the matter on appeal was received subsequent to the January 2014 supplemental statement of the case.  The Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  An April 2008 RO decision denied the Veteran's claim of service connection for left wrist disability, and no appeal was taken from this decision.

2.  Evidence received subsequent to the April 2008 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for left wrist disability.

3.  A private physician has linked the Veteran's left wrist carpal tunnel syndrome to his use of a cane which is required by his service-connected disabilities, including a  hip disability, a lumbar spine disability, a disability of the left lower extremity, and a left ankle disability.


CONCLUSIONS OF LAW

1.  The April 2008 RO decision that denied the Veteran's claim of entitlement to service connection for left wrist disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the April 2008 RO decision is new and material, and the Veteran's claim of entitlement to service connection for left wrist disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for left wrist carpal tunnel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

An April 2008 RO decision denied the Veteran's claim of service connection for a left wrist disability.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

In a December 2009 rating decision the RO reopened the Veteran's claim of service connection for a left wrist disability and denied the claim on the merits.  The question, however, of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board, as such question goes to the Board's jurisdiction to adjudicate the underlying claim on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran asserts that his left wrist carpal tunnel syndrome is related to his use of a cane which the Veteran must use due to his service-connected disabilities, which include the hips, shoulders, lumbar spine, left lower extremity, left ankle, right elbow, and left carpal tunnel syndrome. The Board notes that it is not disputed that the Veteran's need to use an assistive device, such as a cane, for ambulation arises from his service-connected disabilities.

A July 2009 private record reveals electrodiagnostic evidence of left wrist carpal tunnel syndrome.  As a current left wrist disability was not present at the time of the April 2008 RO denial, the Board finds that the Veteran's current left wrist disability pertains to an unestablished fact necessary to substantiate the claim (a current disability), and it raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been submitted to reopen the claim of entitlement to service connection for left wrist disability.  The Board will now review the claim on the merits.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

As noted, the Veteran's service-connected disabilities include the hips, shoulders, lumbar spine, left lower extremity, left ankle, right elbow, and left carpal tunnel syndrome, and records such as a July 2009 private record reveal that the Veteran has left wrist carpal tunnel syndrome.  Records indicate that the Veteran has used a cane for assistance in ambulation since 2005.  The Veteran contends that his left wrist carpal tunnel syndrome is related to his use of the cane.  In the January 2010 notice of disagreement it was noted that the Veteran's "right upper extremity is no [longer capable] of working the cane the veteran requires for locomotion and he has been using his left hand for this purpose."

At his November 2010 RO hearing the Veteran stated that he had to use his left hand to operate his cane as a result of undergoing right carpal tunnel surgery.

In a November 2010 letter, the Veteran's private physician, MG, MD., stated, in pertinent part, as follows:

In [the Veteran's case], I believe that the forced use of his cane are in fact directly related to either the development of carpal tunnel syndrome or at least contributory to the continuation of such symptoms that eventually has led to the need for surgical intervention, injections, and occupational therapy.

Dr. G went on to state that he had treated the Veteran for several years and that his left arm had done well since his surgery.

In statements attached to the Veteran's representative's November 2014 written submission, the Veteran, his mother, and Dr. TA, MD, essentially indicated that the Veteran would need to switch hands due to chronic pain in both wrists when using his cane.  A statement from KA indicated that the Veteran would use the left hand as much as the right hand when using a cane.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's left wrist carpal tunnel syndrome is related to the use of a cane.  In this regard, a fair reading of Dr. G's November 2010 letter indicates that Dr. G has linked the Veteran's left wrist carpal tunnel syndrome to the use of a cane.  While the December 2013 VA examiner did not provide a supporting opinion, and indicated that the Veteran primarily used his right hand with the cane because he is right hand dominant, the Board notes that the Veteran has testified, and others, including the Veteran's mother and a private physician (Dr. A), have provided written statements indicating that the Veteran frequently used his left hand when using the cane.  Further, a January 2010 VA examiner also noted that the Veteran would sometimes use 2 canes for assistance.  As such, the Board finds that the December 2013 VA examiner's opinion concerning the etiology of the Veteran's left wrist carpal tunnel syndrome was based, at least in part, on an inaccurate fact, and thus, has limited probative value.

As for the probative value of Dr. G's opinion, the Board notes that he has treated the Veteran for years and is clearly familiar with the Veteran's medical history.  The Board is also unable to overlook the fact that Dr. G is an Associate Professor of surgery at a state university medical center and is also the "Director of the Hand Center" at that institution.  Dr. G's opinion is also supported, at least in part, by statements provided by the Veteran's private physician Dr. A.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's left wrist carpal tunnel syndrome is causally related to his use of a cane, the use of which is in turn related to his service-connected disabilities.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of service connection for a left wrist disability has been received, and the claim is reopened.

Service connection for left wrist carpal tunnel syndrome is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


